Citation Nr: 0300203	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of mononucleosis.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for tonsillitis.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for diabetes mellitus.

4.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for hypertension.  

(The claim of entitlement to service connection for 
hypertension will be the subject of a later decision 
addressing the claim on the merits.  )


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 
to May 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The Board is undertaking additional development on the 
merits of the claim of entitlement to service connection 
for hypertension, which is reopened by this decision.  
This additional development is pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
development is completed, the Board will provide notice of 
the development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  Service connection for tonsillitis, diabetes mellitus, 
hypertension, and residuals of mononucleosis, was denied 
in a November 1956 Board decision.

2.  Evidence received since the November 1956 Board 
decision pertinent to the claims of entitlement to service 
connection for residuals of mononucleosis and tonsillitis 
is neither new nor so significant that it must be 
considered in order to fairly decide that claim on the 
merits.

3.  Evidence received since the November 1956 Board 
decision pertinent to the claim of entitlement to service 
connection for diabetes mellitus is new but not so 
significant that it must be considered in order to fairly 
decide that claim on the merits.

4.  Evidence received since the November 1956 Board 
decision pertinent to the claim of entitlement to service 
connection for hypertension is both new and so significant 
that it must be considered in order to fairly decide that 
claim on the merits.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since 
a November 1956 Board decision denying service connection 
for residuals of mononucleosis, tonsillitis, and diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has been received since a 
November 1956 Board decision denying service connection 
for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Consideration

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Prior to the RO's determination of the veteran's 
claim, VA issued regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The new 
provisions of 38 C.F.R. § 3.156, however, only apply to 
claims filed after August 29, 2001.  As this claim was 
received prior to that date, the provisions of 38 C.F.R. § 
3.156 (2001) are for application.  Otherwise, the VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  With respect 
to previously disallowed claims, however, nothing in 38 
U.S.C.A. § 5103A, shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented.  38 
U.S.C.A. § 5103A(f).  Moreover, VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  

The Act and regulations, however, do require that VA 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant what 
evidence is to be provided by the claimant and which VA 
will attempt to obtain on behalf of the claimant.

In response to the appellant's request to reopen these 
claims the RO informed him in a May 2001 letter that these 
claims had previously been denied by the Board, and 
requested that he submit new and material evidence to 
support these claims.

The veteran in June 2001 provided an authorization and 
release informing of treatment by Charles Hinnant, M.D., a 
private physician.  The RO requested records of treatment 
from that physician, and they were received in June 2001.  

Also in June 2001, the RO sent the veteran a letter 
informing him of rights pursuant to the VCAA, as well as 
notice of the fact that ultimately it was his 
responsibility to submit pertinent evidence to support his 
claim.  

The veteran's claims were denied by an August 2001 rating 
decision, wherein the absence of new and material evidence 
to reopen the claims was discussed.  Following the 
veteran's notice of disagreement, the RO issued an April 
2002 statement of the case which addressed the veteran's 
rights and obligations under VA law including the VCAA 
with respect to development of his as-yet not reopened 
claims, and addressed pertinent VA law regarding reopening 
claims.  This document specifically informed the veteran 
that in order to reopen his claims he would have to 
present evidence that was new, pertinent to the claims, 
and so significant that it must be considered by itself or 
together with other evidence of record in order to fairly 
adjudicate the claims on the merits.  The RO thus informed 
the veteran of the nature of the evidence he would have to 
submit in order to reopen the claim.  The RO also informed 
the veteran that the claims were denied based on a failure 
to present new and material evidence. 

In light of the foregoing, the Board is satisfied that VA 
has satisfied its duty under the VCAA with respect to the 
appealed claims, to notify the veteran of deficiencies in 
his claims and of action to be taken by VA and action to 
be taken by the veteran.  In the absence of any notice 
from the veteran of the existence of records that should 
be secured by VA, the Board finds any pro forma deficiency 
in failing to fulfill the notice provisions of the VCAA to 
be harmless.

New and Material Evidence to Reopen Claims

Title 38, Code of Federal Regulations, Section 3.156(a) 
(2001) provides, in pertinent part, that in order to 
reopen a claim of entitlement to service connection new 
and material evidence must be submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a denial of service connection 
has become final the claim cannot be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to 
reopen a claim based on new evidence.  First, the Board 
must determine whether the evidence is "new and material."  
Second, if the claimant has produced new and material 
evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The language of Section 
3.156(a) itself is to be used to determine if evidence 
submitted since the last prior final denial is new and 
material, so as to warrant reopening the claim.  Hodge v. 
West, 155 F. 3d. 1356 (1998).  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp 2002); 38 C.F.R. § 3.303 (2002).  A determination of 
service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
Id..  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain diseases, such as diabetes mellitus and 
hypertension, may be subject to service connection based 
on presumed in-service incurrence if manifested to a 
compensable degree within one year subsequent to service.  
38 C.F.R. §§ 3.307, 3.309.

The last denial of the veteran's four appealed claims 
prior to the appealed August 2001 rating decision was a 
November 1956 Board decision.  

As the Board noted in its November 1956 decision, while 
the veteran was treated for mononucleosis in service, no 
residuals were found at separation from service or upon VA 
examination and observation post service.  

The medical record following that Board decision consists 
of records from Charles Hinnant, M.D., dated between 1998 
and 2000.  There is, however, neither any record of 
treatment or diagnosis of any residuals of mononucleosis.  
Further, there is no opinion regarding any linking extant 
mononucleosis residual to the appellant's military 
service, and the veteran has not indicated the existence 
of any such evidence, despite the RO's requests for such 
evidence and information regarding such evidence.  
Accordingly, the Board finds that since 1956 the veteran 
has not presented evidence that is so significant that it 
must be considered either by itself or together with other 
evidence of record in order to fairly decide the merits of 
the claim for service connection for residuals of 
mononucleosis.  Hence, the claim is not reopened.  
38 C.F.R. § 3.156(a).  

As the Board noted in its November 1956 decision, while 
the veteran was found to have mild hypertrophy of the 
tonsils upon VA examination post service, no finding or 
treatment or diagnosis of tonsillitis is contained within 
the service medical record, nor was tonsillitis clinically 
indicated at discharge.  The Board denied the claim of 
entitlement to service connection for tonsillitis based on 
the absence of any evidence showing that tonsillitis was 
related to the veteran's period of service.  

The medical record following the November 1956 Board 
decision consists of the above referenced records from Dr. 
Hinnant.  These records, however, do not show treatment or 
diagnosis for tonsillitis, and no opinion is advanced 
concerning any current disability due to tonsillitis.  
Indeed, the veteran has presented no competent evidence of 
any current disability due to tonsillitis, or medical 
evidence causally linking such a disability to service, 
despite the RO's requests for any such evidence or 
information regarding such evidence.  Accordingly, the 
veteran has not presented new and material evidence.  
Hence, the claim of entitlement to service connection for 
tonsillitis is not reopened.  38 C.F.R. § 3.156(a).  

As the Board noted in November 1956, a private physician 
reported that a February 1956 examination revealed 
diabetes mellitus.  Notably, however, the Board noted that 
the disease was not found in service or upon service 
discharge.  Further, the disease was not clinically 
manifested to a compensable degree within the first post 
service year.  The Board further noted that upon VA 
hospitalization for observation of the veteran in June 
1956, findings were entirely negative for diabetes 
mellitus.  Accordingly, the 1956 Board denied entitlement 
to service connection for diabetes mellitus based on the 
absence of the disorder in service or to a compensable 
degree within the first post service year.  

The medical record following that November 1956 Board 
decision denying service connection for diabetes mellitus 
consists of records from Dr Hinnant which reveal treatment 
for insulin-dependent diabetes mellitus.  The records do 
not, however, include any medical opinion causally 
relating diabetes to the veteran's period of service.  The 
claim of entitlement to service connection for diabetes 
mellitus was denied in 1956, in part, due to the absence 
of any medical evidence linking diabetes mellitus to the 
veteran's service.  Notably, the evidence received since 
1956 does not address the presence of diabetes mellitus in 
service, does not address its presence to a compensable 
degree within the first post-service year, and does not 
otherwise address a causal link between current diabetes 
mellitus and the veteran's period of service.  
Accordingly, the evidence while new, it is not so 
significant that it must be considered either by itself or 
together with other evidence of record in order to fairly 
decide the merits of the claim.  In this regard, it must 
be highlighted that the veteran has presented no evidence 
relating current diabetes mellitus to service, and he has 
not indicated the existence of any such evidence, despite 
VA's request for same.  Accordingly, the claim for service 
connection for diabetes mellitus is not reopened.  
38 C.F.R. § 3.156(a).  

With respect to each of the foregoing decisions, because 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Finally, as noted in the Board's November 1956 decision, 
service medical records did not show elevated blood 
pressure readings.  At a June 1955 VA examination, 
however, the appellant's blood pressure in seated position 
was 140/100.  Upon further VA examination in August 1955 
the assessment was hypertension.  Notably, however, during 
a June 1956 VA hospitalization no evidence of hypertension 
was found.  The Board in November 1956 accordingly denied 
the claim for service connection for hypertension based on 
the absence of a current disability.  

In contrast, the evidence received since the November 1956 
denial includes Dr. Hinnant's diagnosis in June 1998 of 
arterial hypertension.  This evidence of current 
disability constitutes new evidence directly addresses a 
prime basis for the Board's prior denial.  Accordingly, 
the evidence is new and so significant that it must be 
considered together with all the evidence of record in 
order to fairly decide the claim for service connection 
for hypertension on the merits.  Accordingly the claim of 
entitlement to service connection for hypertension is 
reopened.  38 C.F.R. § 3.156(a).  



ORDER

New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for residuals 
of mononucleosis, tonsillitis, and diabetes mellitus.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for 
hypertension, and to this extent the appeal is granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

